                                                                                                 E-FILED
                                                               Tuesday, 29 September, 2020 10:39:14 PM
                                                                            Clerk, U.S. District Court, ILCD
 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF ILLINOIS
10

11   ANTHONY SCOTT PRUITT, AUDREY                             Case No.   1:20-cv-01084-JES-JEH
     PRUITT, and all other similarly situated
12   individuals,                                             RULE 16 DISCOVERY PLAN

13                         Plaintiffs,

14          v.

15   PAR-A-DICE HOTEL CASINO, BOYD
     GAMING CORPORATION, and any and all
16   other affiliated or subsidiary entities,

17                         Defendants.

18

19          Counsel for Plaintiffs and counsel for Defendants, having met on September 22 and

20   September 28, 2020 for the purpose of formulating a proposed discovery schedule for

21   consideration by the Court, hereby submit the following agreed deadlines for the Court’s

22   consideration:

23          1. Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1): October 16, 2020

24          2. Amendment of the pleadings: January 30, 2020

25          3. Joining additional parties: January 30, 2020

26          4. Close of fact discovery: April 5, 2021

27          5. Disclosure of Plaintiffs’ experts: May 5, 2021

28          6. Disclosure of Plaintiffs’ expert reports: May 5, 2021


     PARTIES’ RULE 16 DISCOVERY PLAN
 1          7. Plaintiffs’ experts deposed by: May 26, 2021

 2          8. Disclosure of Defendants’ experts: June 18, 2021

 3          9. Disclosure of Defendants’ expert reports: June 18, 2021

 4          10. Defendants’ experts deposed by: July 7, 2021

 5          11. Completion of all discovery: July 7, 2021

 6          12. Dispositive motions: August 4, 2021

 7

 8
     ANTHONY SCOTT AND AUDREY                         BOYD GAMING CORPORATION AND
 9   PRUITT, Plaintiffs.                              PAR-A-DICE GAMING
                                                      CORPORATION, Defendants.
10

11 By:    /s/                                         By: /s/ John C. Ellis
          Nathaniel A. Frenkel & Steven R. Smith          John C. Ellis
12        161 N. Clark St.                                ELLIS LEGAL P.C
          Suite 2550                                      200 West Madison Street
13        Chicago, IL 60601                               Suite 2670
                                                          Chicago, IL 60606
14        Attorneys for Plaintiffs
                                                            Attorneys for Defendants
15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                                                       2
     PARTIES’ RULE 16 DISCOVERY PLAN
